Citation Nr: 1802001	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3. Entitlement to a total disability evaluation due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active military service from January 1972 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case has a lengthy procedural history, and was most recently before the Board in July 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that the appeal must once again be remanded for full compliance with the instructions of the July 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders)...

As noted by the July 2017 remand, the Veteran underwent a new VA diabetes mellitus examination in June 2015 pursuant to a Board remand.  As part of her opinion regarding the relationship between exposure to pesticides and diabetes, the examiner stated that the Veteran was a person who was in the area where pesticides were reported to have been sprayed, but that he did not spray pesticides himself (although this is inconsistent with statements made earlier in this report).  However, as noted in the attorney-representative's June 2017 brief, the Veteran reported in an October 2004 statement that part of his duties while stationed at Vieques, Puerto Rico, were spraying pesticides for insects and rodents on a weekly duty.  The Board instructed an addendum opinion be obtained which takes the Veteran's assertions into account.

While an addendum opinion was obtained in September 2017, it does not comply with the Board's instructions, as the VA examiner simply noted that tactical herbicides were not utilized or stored in Vieques, Puerto Rico.  No consideration was given to the Veteran's assertion that he sprayed pesticides for insects and rodents.  As such, another addendum is required.

The Board finds that the Veteran's claims for service connection for hypertension and for TDIU are inextricably intertwined with the claim for service connection for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claims for hypertension and TDIU must be deferred pending the resolution of the diabetes claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner that provided the September 2017 VA medical opinion or, if unavailable, another appropriate VA examiner for an addendum opinion regarding the Veteran's claimed diabetes.  If the VA examiner determines and additional in-person examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and clinical examination of the Veteran if performed, the examiner is to address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes had its onset during or is otherwise etiologically related to the Veteran's active service, to include claimed exposure to pesticides while stationed at Vieques, Puerto Rico.  

In offering this opinion, the examiner must include some discussion of the Veteran's report that he sprayed pesticides (other than Agent Orange) for insects and rodents on a weekly basis without wearing protective garments.  See October 2004 statement.  

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record, and medical principles which led to the conclusions reached.

2. Review the addendum opinion and ensure compliance with the instructions above.  If the opinion is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




